NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                          January 14, 2015

      Will W. Pierson                              Christopher Andrew Lowrance
      Royston, Rayzor, Vickery & Williams          Royston, Rayzor, Vickery & Williams
      8200 IH 10 West, Ste. 610                    Frost Bank Plaza, Ste. 1300
      San Antonio, TX 78230                        802 N. Carancahua Street
                                                   Corpus Christi, TX 78401
      Gregory W. Marcum
      Kroger Frisby                                Hon. Vaughan Waters
      3100 Weslayan, Ste. 300                      Thorton, Biechlin, Segrato, Reynolds &
      Houston, TX 77027                            Guerra, L. C.
                                                   100 NE Loop 410, Ste. 500
      Scott R. Taylor                              San Antonio, TX 78216
      Royston, Rayzor, Vickery & Williams          * DELIVERED VIA E-MAIL *
      8200 IH 10 West, Ste. 610
      San Antonio, TX 78230                        Hon. Brian C. Miller
                                                   Royston, Rayzor, Vickery & Williams
      David W. Green                               Frost Bank Plaza
      Hartline, Dacus, Barger, Dreyer              802 N. Carancahua St., Suite 1300
      800 N. Shoreline Blvd.                       Corpus Christi, TX 78401
      Suite 2000, North Tower                      * DELIVERED VIA E-MAIL *
      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-11-00005-CV, 13-11-00013-CV
      Tr.Ct.No. C-1949-04-J
      Style:    BRANNAN PAVING GP, LLC D/B/A BRANNAN PAVING COMPANY v.
                PAVEMENT MARKINGS, INC., SAN JUAN INSURANCE AGENCY, INC.
                D/B/A VALLEY INSURANCE PROVIDERS AND LEICHT GENERAL
                AGENCY


              Corrected Bill of Costs for the above referenced causes are enclosed.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch